IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                November 1, 2016 Session

 PRIMESTAR FUND 1 TRS, INC. v. CLARENCE ARNOLD RIGGS, ET. AL.

                   Appeal from the Circuit Court for Coffee County
                        No. 42200 Vanessa Jackson, Judge
                      ___________________________________

               No. M2016-00245-COA-R3-CV – Filed November 8, 2016
                      ___________________________________


Corporate plaintiff filed an action for possession of real property. An individual claiming to
be a partner in a limited partnership with an ownership interest in the real property moved to
intervene in the action. The trial court granted plaintiff possession of the real property. The
individual appeals the judgment for possession. We conclude that, because he was not
aggrieved by the adjudication, the individual lacks standing to appeal. Moreover, because he
is not a licensed attorney, he may not represent the limited partnership in this action.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and RICHARD H. DINKINS, J., joined.

Robert Eugene Hulan, Manchester, Tennessee, appellant, pro se.

Bret J. Chaness, Peachtree Corners, Georgia, for the appellee, Primestar Fund 1 TRS, Inc.
                                    MEMORANDUM OPINION1

       On February 22, 2006, Arnold Riggs and Pamela Riggs executed a deed of trust for
property known as 324 Grandview Dr., Manchester, Tennessee (the “Property”). The deed of
trust secured, among other things, a promissory note made by the Riggses in favor of
Mercantile Mortgage Co. The deed of trust was recorded in the Office of the Register of
Deeds for Coffee County, Tennessee, on March 3, 2006.

        The Riggses defaulted on their obligations under the promissory note and deed of
trust, and a successor trustee under the deed of trust conducted a foreclosure sale of the
Property on October 18, 2013. The successor trustee conveyed the Property to PROF-2012-
S1 REO I LLC. The following year, PROF-2012-S1 REO I LLC transferred the Property to
Wilmington Savings Fund Society, FSB, as trustee, and on March 26, 2015, Wilmington
Savings Fund Society, FSB, transferred the Property to Primestar Fund I TRS, Inc.
(“Primestar”).

        Primestar filed a detainer warrant in the General Sessions Court for Coffee County,
Tennessee, seeking only possession of the Property. The detainer warrant named as
defendants the Riggses, Rhonda Sweatland, “„and All Others.‟” None of the named
defendants appeared for the hearing in general sessions court, but Robert Hulan did.2 Mr.
Hulan testified that he had repaired or worked on the residence located on the Property and
that, in payment for that work, the Property was transferred by the Riggses to the Sherry
Renee Hulan Family Limited Partnership.

      Ultimately, the general sessions court dismissed the warrant because Primestar was
unable to prove it was the owner of or otherwise entitled to possession of the Property.
Primestar appealed to the Circuit Court of Coffee County, Tennessee, and filed a motion for
summary judgment. In its statement of undisputed material facts, Primestar recounted and
provided certified copies of all the filings related to the Property recorded with the register‟s



        1
            The rules of our Court provide as follows:

        This Court, with the concurrence of all judges participating in the case, may affirm, reverse or
        modify the actions of the trial court by memorandum opinion when a formal opinion would
        have no precedential value. When a case is decided by memorandum opinion it shall be
        designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited or
        relied on for any reason in any unrelated case.

Tenn. Ct. App. R. 10.

        2
          Mr. Hulan was served at the Property but admitted during his general sessions court testimony that he
did not live on the Property.
                                                         2
office, including the deed to Primestar. The filings also included two documents supportive
of Mr. Hulan‟s claims in general sessions court.

      The first document was an affidavit of Mr. Riggs. The affidavit provided, in part, as
follows:

       In the year [sic] of 2009, 2010, and 2011, Robert Hulan repaired and/or had
       repaired or completed work on our home at 324 Grandview Drive Manchester,
       TN. [sic] 37355. Affiant was not able to pay Robert Hulan or could only pay
       partially what was owed him. Affiant still owes Robert Hulan $24,200
       (twenty-four thousand two-hundred) total. Robert Hulan, during those years
       repaired leaks in chimney many times, repaired leaks in sunroom roof, leaks
       around windows, painted house, pressure washed and stained and sealed
       exterior of house, cut large tree down, and hauled off, put new roof on house,
       repaired metal on eaves of house, many other smaller jobs too numerous to
       write down. Affiant has Quit claimed [sic] land to Sherry Renee Hulan limited
       partnership for payment in full of twenty four thousand two hundred dollars
       $24,200 to satisfy mechanical lien for work completed. Labor and materials.

The second document was a quitclaim deed from the Riggses to the Sherry Renee Hulan
Family Limited Partnership. Both documents were executed and recorded the same day,
September 30, 2013, over seven and one-half years after the recording of the deed of trust.

        Mr. Hulan, pro se, filed a motion for leave to intervene in the case and a request for a
continuance of the hearing on the motion for summary judgment. But, on November 9, 2015,
the circuit court granted summary judgment and, by doing so, implicitly denied intervention
by Mr. Hulan. The court found that Primestar was entitled to possession of the Property and
awarded a writ of possession. Mr. Hulan appealed the judgment to this Court.3

                                                ANALYSIS

        Primestar seeks dismissal of this appeal based upon lack of standing. Only a party
aggrieved by a judgment may appeal and obtain review of that judgment. Ray v. Trapp, 609
S.W.2d 508, 512 (Tenn. 1980); Koontz v. Epperson Elec. Co., 643 S.W.2d 333, 335 (Tenn.
Ct. App. 1982). A party is “aggrieved” by a judgment (1) when he has “an interest
recognized by law which is injuriously affected by the judgment,” or (2) when his “property
rights or personal interests are directly affected by [the judgment‟s] operation.” Koontz, 643
S.W.2d at 335. Neither circumstance is present here.



       3
           Mr. Hulan‟s appeal does not address his motion to intervene.
                                                     3
       Although the issues presented by Mr. Hulan repeatedly make reference to “the private
property of a civilian citizen,” we fail to see how Mr. Hulan‟s interests were impacted by the
judgment of the trial court. The judgment only granted Primestar possession of the Property.
Mr. Hulan does not occupy the Property, and by his own admission, he does not own the
Property. Mr. Hulan‟s position is that the Sherry Renee Hulan Family Limited Partnership is
the rightful owner of the Property. The only personal interest Mr. Hulan asserts is a lien on
the Property, but even accepting that assertion as true, the judgment did not address and
would not impact liens on the Property.

       Mr. Hulan can only represent his own interests. At times, Mr. Hulan refers to himself
as if he is synonymous with the Sherry Renee Hulan Family Limited Partnership. For
example, his brief references the “HULAN FAMILY LIMITED PARTNERSHIP/robert
Eugene: hulan” or “robert euegene: hulan/HULAN LIMITED PARTNERSHIP and/or the
living man, Civilian Citizen.”4 But, generally, partners in a limited partnership have no
interest in specific partnership property. See, e.g., Tenn. Code Ann. § 61-2-701 (2013) (“A
partner has no interest in specific limited partnership property.”). Further, we may not
consider Mr. Hulan‟s appeal as being on behalf of the Sherry Renee Hulan Family Limited
Partnership. This Court has previously held that a general partner may not represent a limited
partnership unless he is a licensed attorney. Inv’rs Grp., I Ltd. v. Knoxville’s Cmty. Dev.
Corp., No. E1999-00395-COA-R3-CV, 2001 WL 839837, at *2 (Tenn. Ct. App. July 25,
2001).

                                             CONCLUSION

      Because we conclude that Mr. Hulan was not aggrieved by the judgment granting
Primestar possession of the Property, Mr. Hulan lacked standing to pursue this appeal.
Accordingly, we dismiss the appeal.


                                                         _________________________________
                                                         W. NEAL MCBRAYER, JUDGE




        4
          Stylizing a name with a colon and/or using only lower case letters for a name is typical of a
“sovereign-citizen.” See, e.g., Taylor v. Adduci, No. 7:15-CV-1301-JHH-JHE, 2016 WL 3916101, at *1 (N.D.
Ala. July 20, 2016). At oral argument, Mr. Hulan denied being a sovereign citizen, and whether he is or not
has no bearing on this appeal.
                                                    4